EXHIBIT 10.2

 

PEPSIAMERICAS, INC.



DEBT SECURITIES



TERMS AGREEMENT

 

January 5, 2005

 

PepsiAmericas, Inc.

4000 Dain Rauscher Plaza

60 South Sixth Street

Minneapolis, Minnesota 55402

Attention:  G. Michael Durkin, Jr.

 

Ladies and Gentlemen:

 

On behalf of the several Underwriters named in Schedule A hereto
(“Underwriters”) and for their respective accounts, we offer to purchase, on and
subject to the terms and conditions of the Underwriting Agreement dated January
5, 2005 between PepsiAmericas, Inc. (“Company”) and the Underwriters
(“Underwriting Agreement”), the following securities (“Securities”) on the
following terms:

 

Title:  4.875% Notes due 2015.

 

Interest Rate: 4.875% per year.

 

Stated Maturity: January 15, 2015, unless redeemed earlier at the Company’s
option.

 

Principal Amount: $300,000,000.

 

Denominations: $1,000 and integral multiples in excess thereof.

 

Interest Payment Dates:  Payable semiannually in arrears on each January 15 and
July 15, beginning July 15, 2005, to holders of record on the immediately
preceding January 1 or July 1, as the case may be.

 

Interest Accrual:  From and including the Issue Date to but excluding January
15, 2015, computed on the basis of a 360-day year consisting of twelve 30-day
months.

 

Original Issue Discount:  None.

 

Price to Public:  99.717% of principal amount, plus accrued interest, if any,
from and including January 10, 2005.

 

--------------------------------------------------------------------------------


 

Purchase Price (to be paid in immediately available funds):  99.067% of the
principal amount.

 

Optional Redemption by Company:  Redeemable, in whole or in part, at the
Company’s option at any time and from time to time upon not fewer than 30 nor
more than 60 days’ prior written notice to the holders thereof, at the
Redemption Price, together with unpaid interest accrued to the Redemption Date.

 

The “Redemption Price” equals the greater of:

 

(1)           100% of the principal amount of the Notes being redeemed; and

 

(2)           as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes being redeemed from the Redemption Date (exclusive of interest payable
on such Redemption Date) through the Stated Maturity, discounted to the
Redemption Date on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus 0.125%.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be used, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the Notes to be redeemed.

 

“Comparable Treasury Price” means, with respect to any Redemption Date, (i) the
arithmetic average of at least three Reference Treasury Dealer Quotations for
such Redemption Date, after excluding the highest and lowest such Reference
Treasury Dealer Quotations or (ii) if fewer than five Reference Treasury Dealer
Quotations are obtained, the arithmetic mean of all such obtained Reference
Treasury Dealer Quotations.

 

“Independent Investment Banker” means one of the Redemption Treasury Dealers
appointed by the Trustee after consultation with the Company.

 

“Redemption Date” means the date or dates specified by the Company for the
redemption of the Notes pursuant to the Company’s optional redemption right.

 

“Redemption Treasury Dealer” means Banc of America Securities LLC, Citigroup
Global Markets Inc., J.P. Morgan Securities Inc., Wachovia Capital Markets, LLC,
BNP Paribas Securities Corp., Wells Fargo Brokerage Services, LLC, Loop Capital
Markets, LLC and their respective successors.  If any of the Redemption Treasury
Dealers ceases to be a primary U.S. government securities dealer in New York
City (a “Primary Treasury Dealer”), we may substitute another Primary Treasury
Dealer.

 

2

--------------------------------------------------------------------------------


 

“Reference Treasury Dealer Quotations” means, with respect to each Redemption
Treasury Dealer and any Redemption Date, the arithmetic average, as determined
by the Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Redemption Treasury Dealer at 5:00 p.m. (New York
City time) on the third Business Day before such Redemption Date.

 

“Treasury Rate” means, with respect to any Redemption Date, (i) the yield, under
the heading which represents the average for the week immediately prior to the
third Business Day before such Redemption Date, appearing in the most recently
published statistical release designated H.15(519) or any successor publication
which is published weekly by the Federal Reserve and which establishes yields on
actively traded United States Treasury securities adjusted to constant maturity
under the caption “Treasury Constant Maturities,” for the maturity corresponding
to the remaining term of the Notes to be redeemed (if no maturity is within
three months before or after such remaining term, yields for the two published
maturities most closely corresponding to such remaining term shall be determined
and the Treasury Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding to the nearest month) or (ii) if such release
(or any successor release) is not published during the week preceding the third
Business Day before such Redemption Date or does not contain such yields, the
rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue for the Notes to be redeemed, calculated using a price
for the Comparable Treasury Issue (expressed as a percentage of its principal
amount) equal to the Comparable Treasury Price for such Redemption Date.

 

Optional Redemption by Holder:  None.

 

Sinking Fund:  None.

 

Trade Date:  January 5, 2005.

 

Closing (Issue Date):  9:30 a.m., Minneapolis, Minnesota, time, January 10, 2005
in federal (same day) funds payable to the Company’s account.

 

Delayed Delivery Contracts:  None.

 

Representatives:  Banc of America Securities LLC and Citigroup Global Markets
Inc.

 

Exact name in which the Note or Notes are to be registered (registered owner): 
Cede & Co.

 

Settlement and Trading:  Book-entry only via DTC.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Underwriting Agreement.

 

3

--------------------------------------------------------------------------------


 

The respective principal amounts of the Securities to be purchased by each of
the Underwriters are set forth opposite their names in Schedule A hereto.

 

It is understood that we may, with your consent, amend this offer to add
additional Underwriters and to reduce the aggregate principal amount to be
purchased by the Underwriters listed in Schedule A hereto by the aggregate
principal amount to be purchased by such additional Underwriters.

 

The provisions of the Underwriting Agreement are incorporated herein by
reference.

 

The form of Security will be made available for checking at the office of Sidley
Austin Brown & Wood LLP, 787 Seventh Avenue, New York, NY 10019 at least 24
hours prior to the Issue Date.

 

4

--------------------------------------------------------------------------------


 

* * * *

 

Please signify your acceptance of the foregoing by return wire not later than
3:00 p.m. today.

 

 

Very truly yours,

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

CITIGROUP GLOBAL MARKETS INC.

 

J.P. MORGAN SECURITIES INC.

 

WACHOVIA CAPITAL MARKETS, LLC

 

BNP PARIBAS SECURITIES CORP.

 

WELLS FARGO SECURITIES, LLC

 

LOOP CAPITAL MARKETS, LLC

 

 

 

 

By:

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Carbone

 

 

 

Name: Peter J. Carbone

 

 

Title: Vice President

Accepted and agreed to
as of the date set forth above.

 

 

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

 

 

 

By:

/s/

G. Michael Durkin, Jr.

 

 

 

Name:

G. Michael Durkin, Jr.

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriter

 

Principal Amount
of Notes

 

 

 

 

 

Banc of America Securities LLC

 

$

90,000,000

 

Citigroup Global Markets Inc.

 

90,000,000

 

J.P. Morgan Securities Inc.

 

40,000,000

 

Wachovia Securities, Inc.

 

40,000,000

 

BNP Paribas Securities Corp.

 

25,000,000

 

Wells Fargo Securities, LLC

 

10,000,000

 

Loop Capital Markets, LLC

 

5,000,000

 

 

 

 

 

Total

 

$

300,000,000

 

 

6

--------------------------------------------------------------------------------